IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


ARTHUR WILLIAMS,

             Appellant,

 v.                                                     Case No. 5D16-687

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed July 1, 2016

3.850 Appeal from the Circuit Court
for Orange County,
Marc L. Lubet, Judge.

Arthur L. Williams, Defuniak Springs,
pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Rebecca Roark Wall,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      Arthur Williams appeals the summary denial of his motion for postconviction relief

filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm except as to Ground

One. We reverse the summary denial of Ground One and remand for attachment of

portions of the record conclusively refuting that claim or for an evidentiary hearing. See

Freeman v. State, 761 So. 2d 1055, 1061 (Fla. 2000) (“[A] defendant is entitled to an
evidentiary hearing on a postconviction relief motion unless (1) the motion, files, and

records in the case conclusively show that the prisoner is entitled to no relief, or (2) the

motion or a particular claim is legally insufficient.” (citing Maharaj v. State, 684 So. 2d 726

(Fla. 1996))).

       AFFIRMED in part, REVERSED in part, and REMANDED.


SAWAYA, ORFINGER and LAMBERT, JJ., concur.




                                              2